Title: To James Madison from James Wilkinson, 1 May 1809
From: Wilkinson, James
To: Madison, James


SirNew Orleans May 1st. 09
The extraordinary nature of the Communication I am about to make, and the Interests of the Person committed to my discretion, will I hope excuse my deviation, from the Ordinary course of my Correspondence, by addressing you directly.
I yesterday had a most particular conversation with Governor Folch, & found his Mind decisively made up, as to the course he will pursue should European Spain be subdued by Bonaparte, of which he has no doubt, tho’ He beleives the Junta may still survive a few Months.
He is desirous to have an order from that Body, before its demise, for the delivery of West Florida to the United States, and says he can enforce the Interest & policy of the Measure. He desired me to ask for Him a small dispatch vessel, by which he would immediately write to Cadiz. I suggested to Him that the Junta might either have been put down or driven from Spain, and asked what He proposed in such Case. He said He would immediately apply to the Vice Roy & the Counsel of Mexico, with whom He held an high Influence, and would recommend the ceding the province to us on certain Conditions. He made a short pause & proceeded. Now I will open my Heart to you. If they do not listen to me, I shall consider myself abandoned by me [sic] Country, & will make direct application to the President of the United States. I mentioned to Him the views of the British to Florida. “That grows out of the corruption of their Understanding” “What do they want it for? to go to War with You?” “they shan’t have it, for it is as necessary to the United States, as the drawer is to the Case.”
The confidential nature of this communication will I hope be apparent, and it deeply Interests my Honor that it should be treated with entire reserve. I forbear to remark on it, but will observe that I beleive, were it adviseable, prompt Possession might be had, by an indemnity to the Officers of the Government. With perfect respect I am sir your faithful & Obedient Servant
Ja: Wilkinson
